Case 1:20-cv-03746-GPG Document 1 Filed 12/22/20 USDC Colorado Page 1 of 40




                                                                    FILED
                                                         UNITED STATES DISTRICT COURT
                                                              DENVER, COLORADO
                                                                 8:23 am, Dec 22, 2020

                                                          JEFFREY P. COLWELL, CLERK
Case 1:20-cv-03746-GPG Document 1 Filed 12/22/20 USDC Colorado Page 2 of 40
Case 1:20-cv-03746-GPG Document 1 Filed 12/22/20 USDC Colorado Page 3 of 40
Case 1:20-cv-03746-GPG Document 1 Filed 12/22/20 USDC Colorado Page 4 of 40
Case 1:20-cv-03746-GPG Document 1 Filed 12/22/20 USDC Colorado Page 5 of 40
Case 1:20-cv-03746-GPG Document 1 Filed 12/22/20 USDC Colorado Page 6 of 40
Case 1:20-cv-03746-GPG Document 1 Filed 12/22/20 USDC Colorado Page 7 of 40
Case 1:20-cv-03746-GPG Document 1 Filed 12/22/20 USDC Colorado Page 8 of 40
Case 1:20-cv-03746-GPG Document 1 Filed 12/22/20 USDC Colorado Page 9 of 40
Case 1:20-cv-03746-GPG Document 1 Filed 12/22/20 USDC Colorado Page 10 of 40
Case 1:20-cv-03746-GPG Document 1 Filed 12/22/20 USDC Colorado Page 11 of 40
Case 1:20-cv-03746-GPG Document 1 Filed 12/22/20 USDC Colorado Page 12 of 40
Case 1:20-cv-03746-GPG Document 1 Filed 12/22/20 USDC Colorado Page 13 of 40
Case 1:20-cv-03746-GPG Document 1 Filed 12/22/20 USDC Colorado Page 14 of 40
Case 1:20-cv-03746-GPG Document 1 Filed 12/22/20 USDC Colorado Page 15 of 40
Case 1:20-cv-03746-GPG Document 1 Filed 12/22/20 USDC Colorado Page 16 of 40
Case 1:20-cv-03746-GPG Document 1 Filed 12/22/20 USDC Colorado Page 17 of 40
Case 1:20-cv-03746-GPG Document 1 Filed 12/22/20 USDC Colorado Page 18 of 40
Case 1:20-cv-03746-GPG Document 1 Filed 12/22/20 USDC Colorado Page 19 of 40
Case 1:20-cv-03746-GPG Document 1 Filed 12/22/20 USDC Colorado Page 20 of 40
Case 1:20-cv-03746-GPG Document 1 Filed 12/22/20 USDC Colorado Page 21 of 40
Case 1:20-cv-03746-GPG Document 1 Filed 12/22/20 USDC Colorado Page 22 of 40
Case 1:20-cv-03746-GPG Document 1 Filed 12/22/20 USDC Colorado Page 23 of 40
Case 1:20-cv-03746-GPG Document 1 Filed 12/22/20 USDC Colorado Page 24 of 40
Case 1:20-cv-03746-GPG Document 1 Filed 12/22/20 USDC Colorado Page 25 of 40
Case 1:20-cv-03746-GPG Document 1 Filed 12/22/20 USDC Colorado Page 26 of 40
Case 1:20-cv-03746-GPG Document 1 Filed 12/22/20 USDC Colorado Page 27 of 40
Case 1:20-cv-03746-GPG Document 1 Filed 12/22/20 USDC Colorado Page 28 of 40
Case 1:20-cv-03746-GPG Document 1 Filed 12/22/20 USDC Colorado Page 29 of 40
Case 1:20-cv-03746-GPG Document 1 Filed 12/22/20 USDC Colorado Page 30 of 40
Case 1:20-cv-03746-GPG Document 1 Filed 12/22/20 USDC Colorado Page 31 of 40
Case 1:20-cv-03746-GPG Document 1 Filed 12/22/20 USDC Colorado Page 32 of 40
Case 1:20-cv-03746-GPG Document 1 Filed 12/22/20 USDC Colorado Page 33 of 40
Case 1:20-cv-03746-GPG Document 1 Filed 12/22/20 USDC Colorado Page 34 of 40
Case 1:20-cv-03746-GPG Document 1 Filed 12/22/20 USDC Colorado Page 35 of 40
Case 1:20-cv-03746-GPG Document 1 Filed 12/22/20 USDC Colorado Page 36 of 40
Case 1:20-cv-03746-GPG Document 1 Filed 12/22/20 USDC Colorado Page 37 of 40
Case 1:20-cv-03746-GPG Document 1 Filed 12/22/20 USDC Colorado Page 38 of 40
Case 1:20-cv-03746-GPG Document 1 Filed 12/22/20 USDC Colorado Page 39 of 40
Case 1:20-cv-03746-GPG Document 1 Filed 12/22/20 USDC Colorado Page 40 of 40
